DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 08/02/2022. In virtue of this amendment: 
Claims 1-20 were previously canceled; 
Claims 21, 24, 26, 32, 34 and 39 are currently amended; and thus, 
Claims 21-40 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
The objection to claim 24 because of minor informality is withdrawn in view of the amendment made to the claim. 
35 USC § 112
The rejection to claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of EP3037713A1 hereinafter “Schmidt” in view of US2014/0071681A1 hereinafter “Ghafoori” further in view of US2008/0169939A1 hereinafter “Dickens”.
Regarding claim 21, Schmidt discloses a lamp assembly  for use in a railroad crossing warning device (Page.1 L15-16: the invention relates to a lighting device for a traffic signal system of the rail-bound traffic), the lamp assembly comprising: 
a light source (Page.6 L1-9: an LED in the center) coupled to a base (Page.6 L19-20: a screw-in socket [19]; also as shown in Fig.9 for example),
an electronic circuit (Page.6 L22: electronic [16]) for operating the light source (Page.8 L30-31: the electronic component should be designed for different power supply and LED drives or different LEDs)
Schmidt does not explicitly disclose: 
a switching device for setting a flash rate of the light source, wherein 
the electronic circuit is configured to operate the light source in response to the activation signal and in accordance with a set flash rate so that the light source switches between an on state and an off state by default. 
Ghafoori discloses a lighting assembly for providing warnings to traffic, wherein 
a switching device (¶32L2: the switches [181])  for setting a flash rate (¶32L6: a flash rate control [187] for adjusting the flash rate) of the light source (¶29L6: a group of lights), wherein 
the electronic circuit is configured to operate the light source in response to the activation signal and in accordance with a set flash rate so that the light source switches between an on state and an off state by default. (¶36L9-12: a first example flash pattern is shown in Table 1 and may have all lights simultaneously turning on in a red color at time 1 and the turning all lights off at time 2)   
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Schmidt to add the switches and subsequently the adjustable flash rate as disclosed by Ghafoori. 
One of ordinary skill in the art would’ve been motivated because it allows the users to select/create various different flash pattern/flash rates as to potentially convey different types of warning message depending on the flash pattern/rate.  
Schmidt in view of Ghafoori hereinafter “Schmidt/Ghafoori” does not explicitly disclose: 
the electronic circuit is configured to receive an activation signal from a lamp communication device of a railroad crossing control system
Dickens discloses a system for alerting drivers of vehicle at train crossing wherein 
the electronic circuit (¶10L1: early warning control (EWC) system) is configured to receive an activation signal from a lamp communication device of a railroad crossing control system (¶33L1-14: a central command center (CCC) is electronically to EWC units by wired or wireless means; ¶34L1-11: the connection to CCC allows a rail traffic control center to make operational adjustments)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilizing the EWC/CCC system disclosed by Dickens to control/monitor the rail traffic signal system with the LED bulbs as disclosed by Schmidt/Ghafoori.  
One of ordinary skill in the art would’ve been motivated because it the CCC would allow  a rail crossing administrator to monitor the crossing and make operational adjustment. (Dickens ¶33-34) 
Regarding claim 22, Schmidt/Ghafoori further in view of Dickens hereinafter “Schmidt/Ghafoori/Dickens” disclose in Ghafoori the lamp assembly of claim 21, wherein 
the base comprises the electronic circuit for operating the light source (¶29L9-11: the light control board [135] can include a micro-controller [119] which can control the flash pattern, the flash rate and the light output of the light [115]) and the switching device for setting the flash rate (¶32L2-6: the switches [181]; a flash rate control [187] for adjusting the flash rate; as shown in Fig.6 and 7 ).
Regarding claim 23, Schmidt/Ghafoori/Dickens disclose in Ghafoori the lamp assembly of claim 21, wherein 
the switching device comprises a dip switch. (¶33-34: the user may manually turn the dial indicator to the number corresponding to the desired flash pattern/rate; Fig.7)
Regarding claim 24, Schmidt/Ghafoori/Dickens disclose the lamp assembly of claim 21, 
Schmidt/Ghafoori/Dickens does not explicitly disclose: 
the switching device is configured to set the flash rate between 35 flashes per minute and 65 flashes per minute. 
Ghafoori does disclose that the flash rate may be set from a range of slow rate of about one flash per several seconds to a fast rate of one flash per a fraction of a section (¶34L6-10) in addition to exemplary flash pattern in Table 4 for example, including flashing with a frequency of 30 times per minute and quick flash with a frequency of 60 times a minute. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the flash rate to be within the claimed range. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233 and discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) involves only routine skill in the art. 
 Regarding claim 25, Schmidt/Ghafoori/Dickens disclose the lamp assembly of claim 21, 
Schmidt/Ghafoori/Dickens does not explicitly disclose: 
the switching device is configured to set the light source as a member of a first flash cycle or a second flash cycle to generate alternating flashes.  
Ghafoori does disclose that infinite number of flash pattern can be developed and users may be able to develop their own flash patterns and then store these patterns in the memory (¶39L1-11) and an exemplary flash pattern of alternating, wherein alternating light with different color light is the pattern. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the flash pattern to be alternating flashes. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233 and discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) involves only routine skill in the art. 
Regarding claim 26, Schmidt/Ghafoori/Dickens disclose in Dickens the lamp assembly of claim 21, further comprising 
a data wire connection for communicating with the lamp communication device. (¶33L1-14: a central command center (CCC) is electronically to EWC units by wired or wireless means)
Regarding claim 27, Schmidt/Ghafoori/Dickens disclose in Schmidt the lamp assembly of claim 21, wherein the light source comprises 
a light emitting diode (LED) (Page.1 L3: having at least one LED) and the base comprises a LED circuit board (as shown in the Figures). 
Regarding claim 28, Schmidt/Ghafoori/Dickens disclose the lamp assembly of claim 21, 
Schmidt/Ghafoori/Dickens does not explicitly disclose an embodiment wherein 
the light source comprises an incandescent light bulb.  
Ghafoori does recognized that an incandescent light is an equivalent to the LEDs disclosed in the embodiments. (¶5L1-4: the lights can be LEDs or incandescent)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize an incandescent light bulb as the light source. 
One of ordinary skill in the art would’ve been motivated because LEDs and incandescent lights are art-recognized equivalents at the time the application was filed. 
Regarding claim 29, Schmidt/Ghafoori/Dickens disclose in Schmidt the lamp assembly of claim 21, further comprising 
an electronic module coupled to the light source and the base and comprising the electronic circuit and the switching device. (as shown in Fig.9 for example) 
Regarding claim 30, Schmidt/Ghafoori/Dickens disclose in Schmidt the assembly of claim 29, wherein 
the electronic module is configured as a separate nesting module comprising an opening for inserting the base into the module. (as shown in Fig.9 for example)
Regarding claim 31, Schmidt/Ghafoori/Dickens disclose in Schmidt the lamp assembly claim 29, wherein 
the electronic module is a daughter board stacked on a LED circuit board. (as shown in Fig.9 for example)
Regarding claim 32, Ghafoori discloses a lamp system for use in connection with a railroad crossing system (Page.1 L15-16: a traffic signal system of the rail-bound traffic), the lamp system comprising: 
a railroad crossing warning device with a lamp assembly (Page.1 L15-16: the invention relates to a lighting device for a traffic signal system of the rail-bound traffic), the lamp assembly comprising: 
a light source (Page.6 L1-9: an LED in the center) coupled to a base (Page.6 L19-20: a screw-in socket [19]; also as shown in Fig.9 for example),
an electronic circuit (Page.6 L22: electronic [16]) for operating the light source (Page.8 L30-31: the electronic component should be designed for different power supply and LED drives or different LEDs)
Schmidt does not explicitly disclose: 
a switching device for setting a flash rate of the light source, wherein 
the electronic circuit is configured to operate the light source in response to the activation signal and in accordance with a set flash rate so that the light source switches between an on state and an off state by default. 
Ghafoori discloses a lighting assembly for providing warnings to traffic, wherein 
a switching device (¶32L2: the switches [181])  for setting a flash rate (¶32L6: a flash rate control [187] for adjusting the flash rate) of the light source (¶29L6: a group of lights), wherein 
the electronic circuit is configured to operate the light source in response to the activation signal and in accordance with a set flash rate so that the light source switches between an on state and an off state by default. (¶36L9-12: a first example flash pattern is shown in Table 1 and may have all lights simultaneously turning on in a red color at time 1 and the turning all lights off at time 2)   
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Schmidt to add the switches and subsequently the adjustable flash rate as disclosed by Ghafoori. 
One of ordinary skill in the art would’ve been motivated because it allows the users to select/create various different flash pattern/flash rates as to potentially convey different types of warning message depending on the flash pattern/rate.  
Schmidt/Ghafoori does not explicitly disclose: 
a lamp communication device (¶33L1-14: a central command center (CCC) is electronically connected to EWC units by wired or wireless means; ¶34L1-11: the connection to CCC allows a rail traffic control center to make operational adjustments) configured to transmit control signals to the lamp assembly (¶10L1: early warning control (EWC) system)
a communication network interfacing with the lamp assembly and the lamp communication device (¶33L1-14: a central command center (CCC) is electronically connected to EWC units by wired or wireless means)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilizing the EWC/CCC system disclosed by Dickens to control/monitor the rail traffic signal system with the LED bulbs as disclosed by Schmidt/Ghafoori.  
One of ordinary skill in the art would’ve been motivated because it the CCC would allow  a rail crossing administrator to monitor the crossing and make operational adjustment. (Dickens ¶33-34) 
Regarding claim 33, Schmidt/Ghafoori/Dickens discloses in Dickens the lamp system of claim 32, wherein
the communication network comprises a wired communication network. (¶33L1-14: a central command center (CCC) is electronically connected to EWC units by wired or wireless means)
Regarding claim 35, Schmidt/Ghafoori/Dickens discloses in Dickens the lamp system of claim 32, wherein 
the communication network comprises a wireless communication network. (¶33L1-14: a central command center (CCC) is electronically connected to EWC units by wired or wireless means)
Regarding claim 36, Schmidt/Ghafoori/Dickens discloses in Dickens the lamp system of claim 32, comprising 
a plurality of lamp assemblies (as shown in Fig.1, there are at least two EWC), wherein the lamp communication device is configured to transmit control signals directly to each individual lamp assembly. (¶33L1-14: a central command center (CCC) is electronically connected to EWC units by wired or wireless means; ¶34L1-11: the connection to CCC allows a rail traffic control center to make operational adjustments)
Regarding claim 37, Schmidt/Ghafoori/Dickens discloses in Ghafoori the lamp system of claim 35, 
a plurality of lamp assemblies (as shown in Fig.10 for example), wherein at least one lamp assembly is configured as a wireless node, and wherein the lamp communication device is configured to transmit control signals to the wireless node, and wherein the wireless node is configured to receive and transmit the controls signals to associated lamp assemblies. (¶52L1-18: each of the slave lights may include both wireless receiver and transmitter; the slave light can receive the flash pattern signal, and retransmit the flash pattern signal to the next slave cone light; as shown in Fig.10 for example) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lamps disclosed by Schmidt to incorporates the mesh network system disclosed by Ghafoori. 
One of ordinary skill in the art would’ve been motivated because it allows peer-to-peer communication between the lamps, and thereby increasing reliability of the communication channel.  
Regarding claim 39, Schmidt discloses a method for operating a lamp system comprising: 
installing a lamp assembly in a railroad crossing warning device (Page.1 L15-16: the invention relates to a lighting device for a traffic signal system of the rail-bound traffic), the lamp assembly comprising 
a light source (Page.6 L1-9: an LED in the center) coupled to a base (Page.6 L19-20: a screw-in socket [19]; also as shown in Fig.9 for example),
an electronic circuit (Page.6 L22: electronic [16]) for operating the light source (Page.8 L30-31: the electronic component should be designed for different power supply and LED drives or different LEDs)
Schmidt does not explicitly disclose: 
a switching device for setting a flash rate of the light source, 
flashing the light source according to a set flash rate in response to a received activation signal.
Ghafoori discloses a lighting assembly for providing warnings to traffic, wherein 
a switching device (¶32L2: the switches [181])  for setting a flash rate (¶32L6: a flash rate control [187] for adjusting the flash rate) of the light source (¶29L6: a group of lights), wherein 
flashing the light source according to a set flash rate in response to a received activation signal.(¶36L9-12: a first example flash pattern is shown in Table 1 and may have all lights simultaneously turning on in a red color at time 1 and the turning all lights off at time 2)   
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Schmidt to add the switches and subsequently the adjustable flash rate as disclosed by Ghafoori. 
One of ordinary skill in the art would’ve been motivated because it allows the users to select/create various different flash pattern/flash rates as to potentially convey different types of warning message depending on the flash pattern/rate.  
Schmidt/Ghafoori does not explicitly disclose: 
transmitting an activation signal by a lamp communication device of a railroad crossing control system to the lamp assembly via a communication network 
Dickens discloses a system for alerting drivers of vehicle at train crossing wherein 
transmitting an activation signal by a lamp communication device of a railroad crossing control system to the lamp assembly via a communication network (¶33L1-14: a central command center (CCC) is electronically to EWC units by wired or wireless means; ¶34L1-11: the connection to CCC allows a rail traffic control center to make operational adjustments)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilizing the EWC/CCC system disclosed by Dickens to control/monitor the rail traffic signal system with the LED bulbs as disclosed by Schmidt/Ghafoori.  
One of ordinary skill in the art would’ve been motivated because it the CCC would allow  a rail crossing administrator to monitor the crossing and make operational adjustment. (Dickens ¶33-34) 
Regarding claim 40, Schmidt/Ghafoori/Dickens discloses in Dickens discloses the method of claim 39, wherein 
the activation signal is transmitted wirelessly by the lamp communication device to the lamp assembly. (¶33L1-14: a central command center (CCC) is electronically to EWC units by wired or wireless means)
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt/Ghafoori/Dickens further in view of US2012/0194085A1 hereinafter “King” 
Regarding claim 34, Schmidt/Ghafoori/Dickens disclose the lamp system of claim 33, wherein 
Schmidt/Ghafoori/Dickens does not explicitly disclose: 
data transmission of control signals is based on low power alternating current (AC) signals.  
Ghafoori does recognizes that the system can be used while using an AC charger and/or power supply. (¶45L1-4)
King further discloses modulating AC power to include control signals. (¶26L1-3: controls signal as a modulated AC signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the modulated AC signal disclosed by King as the control signal for the flash pattern. 
One of ordinary skill in the art would’ve been motivated because this would allow the AC power to also include control signals to keep the lights operating while being on AC power. (King ¶91) 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt/Ghafoori/Dickens further in view of US2008/0291855A1 hereinafter “Bata”
Regarding claim 38, Schmidt/Ghafoori/Dickens discloses in Dickens the lamp system of claim 32, wherein
the lamp communication device is configured to provide health checks (¶15L8-10: EWC would report cumulative operating hours) and activation signals (¶44L4-5: EWC unit could be activated by using a wireless predictor option) of one or more lamp assemblies.  
Schmidt/Ghafoori/Dickens does not explicitly disclose the communication device is configure to provide	
clock syncing
Bata discloses a wireless data network wherein the communication includes a clock syncing signal. (¶290L3-4: sends a clock synch message to all node in the mesh)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to include the clocking syncing feature disclosed by Bata.
One of ordinary skill in the art would’ve been motivated because this would allow the system to keep the clock in sync in order to operate and log information properly.  
Response to Arguments
Applicant’s arguments with respect to claims 21, 32 and 39 have been considered but are not persuasive. 
Regarding claims 21, 32 and 39, there is a new grounds of rejection based on new prior art, explicitly related to the railroad industry. 
Additionally, the arguments pertaining to the cited prior art Ghafoori is not relating to the railroad industry is not persuasive, as the examiner determines that the field of endeavor is the same. Ghafoori and the instant application both are in the field of alerting public of conditions of a motor vehicle by means of visual alert. Therefore, although Ghafoori does not explicitly disclose railroad use, it is still in the same field of endeavor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 5, 2022